
	

115 HR 1188 : Adam Walsh Reauthorization Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1188
		IN THE SENATE OF THE UNITED STATES
		May 23, 2017 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To reauthorize certain programs established by the Adam Walsh Child Protection and Safety Act of
			 2006, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Adam Walsh Reauthorization Act of 2017. 2.Sex offender management assistance (SOMA) program reauthorizationSection 126(d) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16926(d)) is amended to read as follows:
			
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $20,000,000 for each of the fiscal years 2018 through 2022, to be available only for the SOMA program..
 3.Reauthorization of Federal assistance with respect to violations of registration requirementsSection 142(b) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16941(b)) is amended to read as follows:
			
 (b)For each of fiscal years 2018 through 2022, of amounts made available to the United States Marshals Service, not less than $60,000,000 shall be available to carry out this section..
 4.Duration of sex offender registration requirements for certain juvenilesSubparagraph (B) of section 115(b)(2) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16915(b)(2)) is amended by striking 25 years and inserting 15 years.
 5.Public access to juvenile sex offender informationSection 118(c) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16918(c)) is amended—
 (1)by striking and after the semicolon in paragraph (3); (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following:  (4)any information about a sex offender for whom the offense giving rise to the duty to register was an offense for which the offender was adjudicated delinquent; and.
 6.Protection of local governments from State noncompliance penalty under SORNASection 125 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16925(a)) is amended—
 (1)by striking jurisdiction each place it appears and inserting State; (2)in subsection (a)—
 (A)by striking subpart 1 of part E and inserting section 505(c); and (B)by striking (42 U.S.C. 3750 et seq.) and inserting (42 U.S.C. 3755(c)); and
 (3)by adding at the end the following:  (e)Calculation of allocation to units of local governmentNotwithstanding the formula under section 505(c) of the Omnibus Crime Control and Safe Streets Act 1968 (42 U.S.C. 3755(c)), a State which is subject to a reduction in funding under subsection (a) shall—
 (1)calculate the amount to be made available to units of local government by the State pursuant to the formula under section 505(c) using the amount that would otherwise be allocated to that State for that fiscal year under section 505(c) of that Act, and make such amount available to such units of local government; and
 (2)retain for the purposes described in section 501 any amount remaining after the allocation required by paragraph (1)..
 7.Additional information to be included in annual report on enforcement of registration requirementsSection 635 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16991) is amended— (1)by striking Not later than July 1 of each year and inserting On January 1 of each year,;
 (2)in paragraph (3), by inserting before the semicolon at the end the following: , and an analysis of any common reasons for noncompliance with such Act; (3)in paragraph (4), by striking and at the end;
 (4)in paragraph (5), by striking the period at the end and inserting a semicolon; and (5)by adding after paragraph (5) the following:
				
 (6)the number of sex offenders registered in the National Sex Offender Registry; (7)the number of sex offenders registered in the National Sex Offender Registry who—
 (A)are adults; (B)are juveniles; and
 (C)are adults, but who are required to register as a result of conduct committed as a juvenile; and (8)to the extent such information is obtainable, of the number of sex offenders registered in the National Sex Offender Registry who are juveniles—
 (A)the percentage of such offenders who were adjudicated delinquent; and (B)the percentage of such offenders who were prosecuted as adults..
			8.Ensuring supervision of released sexually dangerous persons
 (a)Probation officersSection 3603 of title 18, United States Code, is amended in paragraph (8)(A) by striking or 4246 and inserting , 4246, or 4248. (b)Pretrial services officersSection 3154 of title 18, United States Code, is amended in paragraph (12)(A) by striking or 4246 and inserting , 4246, or 4248.
 9.Civil remedy for survivors of child sexual exploitation and human traffickingSection 2255(b) of title 18, United States Code, is amended— (1)by striking three years and inserting 10 years; and
 (2)by inserting ends before the period at the end. 10.Tribal Access ProgramThe Attorney General is authorized to provide technical assistance, including equipment, to tribal governments for the purpose of enabling such governments to access, enter information into, and obtain information from, Federal criminal information databases, as authorized under section 534(d) of title 28, United States Code. The Department of Justice Working Capital Fund (established under section 527 of title 28, United States Code) may be reimbursed by federally recognized tribes for technical assistance provided pursuant to this section.
 11.Alternative mechanisms for in-person verificationSection 116 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16916) is amended— (1)by striking A sex offender shall and inserting the following:
				
 (a)In generalExcept as provided in subsection (b), a sex offender shall; and  (2)by adding at the end the following:
				
 (b)Alternative verification methodA jurisdiction may allow a sex offender to comply with the requirements under subsection (a) by an alternative verification method approved by the Attorney General, except that each offender shall appear in person not less than one time per year. The Attorney General shall approve an alternative verification method described in this subsection prior to its implementation by a jurisdiction in order to ensure that such method provides for verification that is sufficient to ensure the public safety..
 12.Clarification of aggravated sexual abuseSection 111(8) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(8)) is amended by inserting subsection (a) or (b) of before section 2241 of title 18, United States Code.
 13.Comprehensive examination of sex offender issuesSection 634(c) of the Adam Walsh Child Protection and Safety Act of 2006 is amended by adding at the end the following:
			
 (3)Additional reportNot later than 1 year after the date of enactment of the Adam Walsh Reauthorization Act of 2017, the National Institute of Justice shall submit to Congress a report on the public safety impact, recidivism, and collateral consequences of long-term registration of juvenile sex offenders, based on the information collected for the study under subsection (a) and any other information the National Institute of Justice determines necessary for such report..
		
	Passed the House of Representatives May 22, 2017.Karen L. Haas,Clerk
